DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 8,192,067 B2) in view Winston et al. (US 5,303,322).
Regarding claim 1, Sato teach a backlight (see at least figure 1, 5, 13b, 15) comprising:
a first light guide (103) configured guide light along a length of the light guide as guided light (see at least figure 1, 5, 13b);
a light extraction feature (see at least figure 1, 5, 13b) located on a side of the light guide (103; see at least figure 1,5, 13b) along the light guide length, the light extraction feature (see at least figure 1, 5, 13b) being configured to scatter a portion of the guided light out of the light guide (103) as extracted light and to direct the extracted light, at least some of the extracted light propagating along a second axis that is orthogonal to the first axis (see at least figures 1, 5, 13b); 
a backlight light guide configured to receive the extracted light along a backlight light guide edge and guide at least some of the extracted light within a plane defined by the first axis and the second axis (see at least figures 1, 5 and 13b); and a collimation film (see at least figure 1, 5, 13b). 
Sato is silent about a collimation film between the light guide and the backlight input, the collimation film being configured to collimate the extracted light as collimated light, wherein the collimated light has an extent corresponding to a length of the backlight light guide edge and is configured to serve as an illumination source of the backlight light guide.
Winston et al. teach a multilayer luminaire device comprising a faceted layer (74) which provides a collimating effect for input light (78).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bar collimator of Sato to include a collimation film between the light guide and the backlight input as taught by Winston et al. in order to prove a collimating effect for input light which provides brighter or more uniform output light (see col 16, lines 27-30 of Winston et al.).
Regarding claim 2, Sato modified by Winston et al. teach the backlight of claim 1, and Sato further teach wherein the side of the light guide upon which the light extraction feature is located faces away from the backlight light guide (see at least figures 1, 5 and 13b).
Regarding claim 3, Sato modified by Winston et al. teach the backlight of claim 1, and Sato further teach wherein the side of the first light extraction feature is located faces away from the backlight light guide (see at least figures 1, 5 and 13b).
Regarding claim 4, Sato modified by Winston et al. teach the backlight of claim 1, and Sato further teach wherein the light extraction feature comprises a material of a surface of the side of the light guide (see at least figures 1, 5, 13b).
Regarding claim 5, Sato modified by Winston et al. teach the backlight of claim 1,and Sato further teach wherein the light extraction feature comprises a diffuser layer (see at least figures 1, 5, 13b and 15) affixed to a surface of the side of the light guide (103; see at least figure 1, 5, 13b).
Regarding claim 6, Sato modified by Winston et al. teach the backlight of claim 1, and Sato further teach wherein the collimation film comprises a prismatic film configured as a brightness enhancement film (see at least figures 1, 5, 13b and 15; prism sheet 104).
Regarding claim 7, Sato modified by Winston et al. teach the backlight of claim 1, and Sato teach further comprising a reflective layer (105) on a side of the first light guide (103) the light guide, the reflective layer being configured to reflect light toward the backlight light guide edge (see at least figure 1, 5, 13b and 15).
Regarding claim 8, Sato modified by Winston et al. teach the backlight of claim 1, and Sato teach further comprising a polarization recycling film between the first light guide and the backlight light guide edge, the polarization recycling film being configured to recycle light received from the backlight light guide edge and redirect the recycled light back toward the backlight light guide edge (see 120, 122, in at least figures 1, 5 and 15).
Regarding claim 9, Sato modified by Winston et al. teach the backlight of claim 1, and Sato teach further comprising a light source (102) located at an end of the light guide (103), the light source (102) being configured to provide light to be guided as the guided light by the light guide (see at least figures 1, 5 and 10).
Regarding claim 10, Sato modified by Winston et al. teach the backlight of claim 9, and Sato further teach wherein the light source comprises a polychromatic light emitting diode configured to provide white light (point light sources 102c; see at least figure 10).
Regarding claim 11, Sato modified by Winston et al. teach the backlight of claim 9, and Sato further teach wherein the light source is a first light source (102) and the end at which the first light source (102) is located is a first end of the light guide (103), the backlight further comprising a second light source (see at least figures 1, 5 and 13b; light source 102e) located at a second end of the light guide (103), the second end being opposite to the first end (see at least figures 1, 5 and 13b).
Regarding claim 12, Sato modified by Winston et al. teach the backlight of claim 1, and Sato teach further comprising a light-coupling reflector (105) layer adjacent to a guiding surface of the light guide (103) (see at least figure 1, 5 and 13b).
Regarding claim 13, Sato modified by Winston et al. teach the backlight of claim 1,and Winston et al. further teach wherein the collimated light is configured to be uniform along a length of the backlight light guide edge(see at least figure 6A). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Sato to collimate light as taught by Winston et al. in order to prove a collimating effect for input light which provides brighter or more uniform output light (see col 16, lines 27-30 of Winston et al.).
Regarding claim 14, Sato modified by Winston et al. teach a backlight of claim 1, and Winston et al. further teaches further comprising:
a plurality of multibeam elements spaced apart from one another along a length of the backlight light guide, a multibeam element of the plurality of multibeam elements being configured to scatter out from the backlight light guide a portion of the 
light guided by the backlight light guide as emitted light comprising a plurality of directional light beams having different principal angular directions from one another (see 38 in at least figure 2G),
wherein the different principal angular directions of the plurality of directional light beams of the emitted light correspond to respective different view directions of a multiview display (see at least figure 2G).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bar collimator of Sato to include a Multiview backlight as taught by Winston et al. in order to prove a collimating effect for input light which provides brighter or more uniform output light (see col 16, lines 27-30 of Winston et al.).
Regarding claim 15, Sato teaches a backlight system (see at least figures 1, 5 and 13b), comprising:
a bar collimator comprising:
a light source (102; see at least figure 1, 5 and 13b) configured to provide light;
a first light guide (103; see at least figure 1, 5 and 13b) extending along a first axis configured to guide light received from the light source (102) as guided light, the light source being at an end of the light guide (103; see at least figure 1, 5, and 13b); and
a plurality of light extraction features (see at least figure 1, 5 and 13b) configured to scatter a portion of the guided light out of the first light guide (103) as extracted light, at least some of the extracted light propagating along a second axis that is orthogonal to the first axis (see at least figures 1, 5 and 13b), the plurality of light extraction features being located along a side of the first light guide (103; see at least figures 1, 5 and 13b) and the backlight including a backlight light guide configured to guide at least some of the extracted light within a plane defined by the first axis and the second axis (see at least figures 1, 5 and 13b).
Sato does not explicitly teach a backlight configured to receive the extracted light as collimated light having a collimation factor, the bar collimator being adjacent to an input end of the backlight, wherein the received collimated light is configured to illuminate the backlight.
Winston et al. teach a multilayer luminaire device comprising a faceted layer (74) which provides a collimating effect for input light (78).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bar collimator of Sato to include a collimation film between the light guide and the backlight input as taught by Winston et al. in order to prove a collimating effect for input light which provides brighter or more uniform output light (see col 16, lines 27-30 of Winston et al.)..
Regarding claim 16, Sato modified by Winston et al. teach the backlight system of Claim 15, and Sato further teach wherein the plurality of light extraction features of the bar collimator is located on a backlight-adjacent side of the first light guide (103) (see at least figure 1, 5 and 13b).
Regarding claim 17, Sato further teach the backlight system wherein the bar collimator further comprises an additional light source at another end of the first light guide (see at least figure 13b where a first and second light source 102 are on opposite sides of light guide 103), wherein the additional light source (102e) is configured to provide additional light to increase an intensity and illumination uniformity of the guided light within the first light (see two light sources 102, 102e in at least figure 13b).
Regarding claim 18, Sato modified by Winston et al. teaches the backlight system of Claim 15, and Sato further teaches wherein the bar collimator further comprises a reflective layer (105) on a side of the first light guide (103) opposite to a side of the first light guide (103) that is adjacent to the backlight, the reflective layer being configured to reflect light toward the backlight input end (see at least figures 1 and 5).
Regarding claim 19, Sato modified Winston et al. by teaches the backlight system of claim 15, and Sato teaches further comprising an additional bar collimator adjacent to a distal input end of the backlight opposite to the backlight input end, the additional bar collimator at the distal input end being configured to further illuminate the backlight with collimated light (see collimating films in at least figures 1 and 5).
Regarding claim 20, Sato modified by Winston et al. teach the backlight system of Claim 15, and Sato teach further comprising one or both of a collimation film and a polarization recycling layer between the first light guide and the input end of the backlight, the collimation film being configured to collimate the extracted light (see at least figures 1 and 5).
Regarding claim 21, Sato modified by Winston et al. teach the backlight system of claim 15, and Winston et al. further teaches wherein the backlight is a multiview backlight comprising:
a backlight light guide (10, figure 2G) configured to guide as guided collimated light the collimated light received from the bar collimator; and
a plurality of multibeam elements (38; see at least figure 2G) spaced apart from one another along a length of the backlight light guide, a multibeam element of the plurality of multibeam elements being configured to scatter out from the backlight light guide a portion of the guided collimated light as emitted light comprising a plurality of directional light beams having different principal angular directions corresponding to respective different view directions of a multiview display (see column 6, lines 1-10),
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bar collimator of Sato to include a multiview backlight as taught by Winston et al. in order to prove a collimating effect for input light which provides brighter or more uniform output light (see col 16, lines 27-30 of Winston et al.).
Regarding claim 22, Sato teaches a method of collimating light, the method comprising:
guiding light along a first axis in a first light guide (103; see at least figures 1 and 5) as guided light, the light being received from a light source (102; see at east figures 1 and 5) at an end of the first light guide (103; see at least figures 1 and 5);
scattering a portion (see at least figures 1 and 5) of the guided light from the first light guide using a light extraction feature (103b) on a side of the first light guide (103) to provide extracted light, at least some of the extracted light propagating along a second axis that is orthogonal to the first axis (see at least figure 1 and 5), the extracted light being directed toward an input of a backlight (see at least figure 1 and 5), the backlight including a backlight light guide configured to guide at least some of the extracted light within a plane defined by the first axis and the second axis (see at least figure 5 where backlight light guide guides some of the extracted light L).
Sato does not explicitly teach collimating the extracted light using a collimation film to provide collimated light, the collimation film being located between the light guide and the backlight, wherein the collimated light is received by and illuminates the backlight, and wherein the collimated light has an extent corresponding to a length of an input of the backlight.
Winston et al. teach a multilayer luminaire device comprising a faceted layer (74) which provides a collimating effect for input light (78).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bar collimator of Sato to include a collimation film between the light guide and the backlight input as taught by Winston et al. in order to prove a collimating effect for input light which provides brighter or more uniform output light (see col 16, lines 27-30 of Winston et al.)..
Regarding claim 23, Sato further teach the method of collimating light wherein the side of the first light guide upon which the light extraction feature is located is a side adjacent to the backlight (see at least figure 1).
Regarding claim 24, Sato further teach the method of collimating light further comprising reflecting light that is scattered in a direction away from backlight using a reflective layer (105;see at least figure 1) on a side of the first light guide (103; see at least figure 1) opposite to a backlight-adjacent side of the first light guide (103), the reflective layer reflecting the light toward the backlight input (see figure 1).
Regarding claim 25, Sato modified by Winston et al. teach the method of collimating light of claim 22, and Winston et al. teach further comprising:
guiding the collimated light in a backlight light guide, the collimated light being received by the backlight light guide at the backlight input (see 10 in at least figure 2G); and
providing emitted light comprising a plurality of directional light beams by scattering out a portion of the guided collimated light using a multibeam element of the backlight, the plurality of directional light beams having different principal angular directions corresponding to respective different view directions of a multiview display, wherein the backlight is a multiview backlight (see 38 in at least figure 2G).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bar collimator of Sato et al. to include a Multiview backlight as taught by Winston et al. as an alternative design choice to achieve a desired illumination output and in order to prove a collimating effect for input light which provides brighter or more uniform output light (see col 16, lines 27-30 of Winston et al.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection necessitated by applicant’s amendment of independent claims 1, 15 and 22.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/           Examiner, Art Unit 2875                                                                                                                                                                                             
/ANDREW J COUGHLIN/           Primary Examiner, Art Unit 2875